DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 8, 13, 16 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (USPAP       2015/0332,082).


Regarding claim 1, King recites, collecting, by a first camera, an identity document image of a current identity document (Please note, paragraph 0167. As indicated in the case of the source of machine-readable identity data being an identity document, image data of the identity document is obtained. The user may take an image of an identification document using a camera communicably coupled to the device which they are currently using. For example if they are viewing a digital document to be signed on a computer, they may use a camera integrated into the computer or connected to it. Similarly, the user may take the image using a camera in a mobile device. In another embodiment, the identification document may be imaged by a scanner); recognizing characters in the identity document image to obtain first identity document data (Please note, paragraphs 0103 and 0110. As indicated the issuing authority can be identified from data derived from the identity document 110. For example, the issuing authority may be identified by data encoded in a Machine Readable Zone of the identity document 110. In this case, the processing system 310 may be configured to analyze the first image 100 and extract the data identifying the issuing authority using Optical Character Recognition techniques, for example; Thus, in order to read the first data and the Document Security Object from the chip of the identity document 110, the device 300 may first be required to derive the visible data from the surface of the identity document. This data could be derived directly from the surface of the identity document 110, or from the first image of the identity document 100, e.g. using OCR techniques); obtaining, by an identity document reader, second identity document data of the identity document (Please note, paragraph 0189. As indicated additionally, or alternatively, an identity document may comprise a chip which stores data that identifies the previously authenticated user. In this case, the data may be derived from the identity document using, for example, near field communication. More specifically, the device which was used to capture the image of the identity document may comprise a near field communication reader configured to retrieve the data stored in the chip of the identity document when in close proximity to the chip. In effect, therefore, in this arrangement, the processing the previously authenticated user may be associated with a unique user identifier, and in the event that it is determined that the first and second images represent the same user, the method may further comprise storing an association between said unique user identifier and the second image. The unique user identifier may be used to retrieve the second image from the storage device if the previously authenticated user subsequently wishes to authenticate himself in a subsequent verification event).
            Regarding claim 4, King recites, determining position information and orientation information of the identity document; determining whether a photographing condition for the identity document is satisfied according to the position information and the orientation information; and obtaining, by the first camera, the identity document image by photographing the identity document if the photographing condition is satisfied (Please note, paragraph 0206. As indicated in the event that it is determined that the first and second images do not represent the same entity, the method may comprise successively capturing further images by or in conjunction with the processing system, and comparing each said further image with the first image whereby to determine whether they represent the same entity. This arrangement is particularly advantageous where the second image is an image captured by a mobile device, because the image capture conditions of a mobile device can vary (the lighting, for example, depends greatly on the location and orientation of the device). Thus, if it were erroneously determined that the first and second images do not represent the same entity due to the poor image quality of the second image, a further image can be captured and compared to the first image. The likelihood of the comparison result being correct for the further image of the user can be increased if the further image is of suitably improved image quality).

            Regarding claims 13 and 26, analysis similar to those presented for claim 1, are applicable.
            Regarding claim 16, analysis similar to those presented for claim 4, are applicable.






















Allowable Subject Matter


Claims 2-3, 5-7, 9-12, 14-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the first identity document data at least 15 comprises one of the following data: name, gender, nationality, date of birth, residential address, citizen identification number, photo data, issuing authority information, or validity period of the identity document; the second identity document data at least comprises one of the following data: name, gender, nationality, date of birth, residential address, citizen identification number, photo data, issuing authority 20 information, or validity period of the identity document; and the step of verifying the authenticity of the identity document according to the first identity document data and the second identity document data comprises: comparing corresponding data in the first identity document data and the second identity document data; determining the identity document to be true if the corresponding data in the first identity document data and the second identity document data are identical; and determining the identity document to be false if at least one corresponding data between the first identity document data and the second identity document data is different.





Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.















Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.










 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, May 16, 2021